DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-6), is acknowledged.  Election was made without traverse in the reply filed October 14, 2022.  Claims 3, 4, 6, and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “welding protector 1” (see at least para. 0057).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,026,525 Gyorfy.
To claim 1, Gyorfy discloses a welding protector (see Figures 1-4, reproduced below for convenience; col. 1, line 1 – col. 3, line 16) comprising:
a face shield (M) configured to protect a face of a welder (see Figures 1-4); and
an auxiliary shield (H) disposed adjacent to one edge of the face shield, wherein the auxiliary shield comprises a plurality of portions (12,14) which overlap each other in a first mode (see Figure 4) and move to reduce an overlapping area when switching from the first mode to a second mode (see Figure 3).
	
    PNG
    media_image1.png
    873
    464
    media_image1.png
    Greyscale

To claim 2, Gyofry further discloses a welding protector wherein the plurality of portions of the auxiliary shield are positioned on an inner surface or an outer surface of the face shield in the first mode (see Figures 1-4; col. 2, lines 25-62; col. 3, lines 11-16; plurality of portions 12,14 are positioned on an outer surface of face shield M via snap buttons 33 on band 18).

To claim 5, Gyofry further discloses a welding protector wherein the plurality of portions comprise a first portion and a second portion adjacent to each other, wherein the first portion and the second portion are integrally coupled to each other, and the first portion and the second portion are foldable along a folding line between the first portion and the second portion (see Figures 1-4).

To claim 7, Gyofry discloses a welding protector (see Figures 1-4, reproduced above for convenience; col. 1, line 1 – col. 3, line 16) comprising:
a face shield (M) configured to protect a face of a welder (see Figures 1-4); and
an auxiliary shield (H) configured to cover a portion of a head part of the welder and positioned on an inner surface or an outer surface of the face shield (see Figures 1-4; col. 2, lines 25-62; col. 3, lines 11-16; plurality of portions 12,14 are positioned on an outer surface of face shield M via snap buttons 33 on band 18), wherein the auxiliary shield comprises a hard material (col. 2, lines 53-72; regarding the limitation that the auxiliary shield comprises a “hard material,” Examiner respectfully notes that absent further distinguishing limitations in the claims regarding parameters such as flexural rigidity and/or durometer hardness or specific materials, Gyofry meets the claim), and
the auxiliary shield is movable in a direction away from the face shield to increase a covering area of the auxiliary shield configured to cover the portion of the head part (see Figures 3-4).

To claim 8, Gyofry further discloses a welding protector wherein the auxiliary shield comprises a first portion and a second portion adjacent to each other, wherein the second portion is movable to reduce or increase an overlapping area with the first portion (see Figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
ALTERNATE REJECTION:  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy in view of USPN 3,991,422 Saotome.
To claim 7, Gyofry discloses a welding protector (see Figures 1-4, reproduced above for convenience; col. 1, line 1 – col. 3, line 16) comprising:
a face shield (M) configured to protect a face of a welder (see Figures 1-4); and
an auxiliary shield (H) configured to cover a portion of a head part of the welder and positioned on an inner surface or an outer surface of the face shield (see Figures 1-4; col. 2, lines 25-62; col. 3, lines 11-16; plurality of portions 12,14 are positioned on an outer surface of face shield M via snap buttons 33 on band 18), wherein the auxiliary shield comprises a hard material (col. 2, lines 53-72; regarding the limitation that the auxiliary shield comprises a “hard material,” Examiner respectfully notes that absent further distinguishing limitations in the claims regarding parameters such as flexural rigidity and/or durometer hardness or specific materials, Gyofry meets the claim), and
the auxiliary shield is movable in a direction away from the face shield to increase a covering area of the auxiliary shield configured to cover the portion of the head part (see Figures 3-4).
As detailed above, Examiner respectfully asserts that Gyorfy meets claim 7.  However, in the interest of promoting compact prosecution, to the extent that Gyorfy does not disclose an auxiliary shield comprising a “hard material,” to which Examiner does not concede, Saotome teaches a head protector (1) (see Figures 1-4; col. 2, lines 3-33) similar to that of Gyorfy that comprises a “hard material” (see Figures 1, 2, and 4, reproduced below for convenience; col. 2, lines 3-33).
	
    PNG
    media_image2.png
    901
    537
    media_image2.png
    Greyscale

Gyorfy and Saotome teach analogous inventions in the field of head protectors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the auxiliary shield of Gyorfy to comprise a “hard material” as taught by Saotome because Saotome teaches that this configuration is known in the art and provides defensive properties for the wearer (Abstract).  It would further have been obvious to one of ordinary skill in the art that welding activities are often performed in construction settings where a wearer would benefit from head protection from blows/impacts and that an auxiliary shield comprising a hard material would be beneficial for providing such protection for the wearer.
Examiner respectfully notes that for brevity this ALTERNATE REJECTION has been limited to independent claim 7.  However, this ALTERNATE REJECTION may be relied upon to reject additional claim(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732